ORDER
FULTON, District Judge.
This cause having come before the Court on Plaintiff’s Complaint and Motion for Preliminary Injunction and Defendant’s Answer, Motion to Dismiss and Counterclaim for Injunction, and the points and authorities and memoranda, and the Court having heard argument of Counsel hereby makes the following
FINDINGS OF FACT
1. Harold J. Rabin, Choate Farms, and Robert E. Watson were Plaintiffs in an action against the Secretary of Agriculture in the United States District Court for the District of Columbia, which sought to enjoin and stay the effectiveness of Marketing Agreement No. 149 and Order No. 967 promulgated by the Secretary of Agriculture.
2. That at 10:30 a. m., on February 23, 1966, the United States District Court for the District of Columbia granted Harold J. Rabin, Choate Farms, and Robert E. Watson a Temporary Restraining Order staying the effectiveness of the said Marketing Agreement No. 149 and Order No. 967 as to Harold J. Rabin, Choate Farms, and Robert E. Watson. Subsequently, that Court heard argument on Motions for Preliminary Injunction filed on behalf of both Plaintiffs and Defendant, and on March 10, 1966, the Court entered an Order staying the effectiveness of Marketing Agreement No. 149 and Order No. 967, “insofar as Plaintiff Watson is concerned limited to amounts and procedures contemplated in the Contract of September 1, 1965 * * * pending a final decision by the Secretary of Agriculture on the Petition for Relief * * * ” which had been filed on February 10, 1966. That Court issued a Memorandum of opinion on March 7, 1966, and a Supplemental Memorandum of opinion on March 16, 1966.
3. In the proceeding in the United States District Court for the District of Columbia, the Court dismissed Harold J. Rabin and Choate Farms as parties.
4. While it is apparent from the record that the parties before this Court are not the same as those before the United States District Court for the District of Columbia, it is equally apparent that the United States has sought, by bringing this action, another forum to litigate the same controversy that was before the United States District Court for the District of Columbia, and is attempting by this action to re-litigate a ruling of that Court which has entered an Order protecting the rights of Robert E. Watson, Plaintiff therein, provided for in the Agreement he entered into with Harold J. Rabin, on September 1, 1965.
5. The United States has received an unfavorable ruling and now seeks a new forum, namely, the forum of this Court to obtain a different result.
Now therefore, the Court makes the following
CONCLUSIONS OF LAW
1. This Court has no jurisdiction to review the ruling of the United States District Court for the District of Columbia with respect to relief granted to Robert E. Watson.
Now therefore, it is by the Court this 23 day of March, 1966,
Ordered that the Motion to Dismiss the Complaint filed by the United States be and the same is hereby granted without prejudice to the United States to refile their Complaint and it is further
Ordered that the Counterclaim filed by Harold J. Rabin be and the same is here*991by dismissed, and it is further provided that the rulings and order of this Court are applicable only until such time as the Secretary makes a final determination and ruling with respect to the Petitions for administrative relief currently pending before the Secretary.